Exhibit 10.2

Execution Version

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of December 17, 2014, by and among Pieris Pharmaceuticals, Inc., a Nevada
corporation (f/k/a Marika Inc.) (the “Company”), and the investors signatory
hereto (each a “Purchaser” and collectively, the “Purchasers”).

This Agreement is made pursuant to (i) the Securities Purchase Agreement, dated
as of December 17, 2014, between the Company and each Person listed on the
signature pages thereto (the “Purchase Agreement”), and (ii) the Acquisition
Agreement, dated December 17, 2014, by and among the Company, Pieris AG, a stock
corporation formed under the laws of Germany, and the share and note holders of
Pieris AG listed on the signature pages thereto (the “Acquisition Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

“Advice” shall have the meaning set forth in Section 6(f).

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing” has the meaning set forth in the Purchase Agreement.

“Closing Date” means the initial Closing Date of the Offering (each as defined
in the Purchase Agreement).

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereinafter be
reclassified.

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement, the earlier of (i) the date that is one hundred eighty (180) calendar
days following the Closing Date, and (ii) the fifth (5th) Trading Day following
the date on which the Company is notified by the Commission that the Initial
Registration Statement will not be reviewed or is no longer subject to further
review and comments and the effectiveness of the Initial Registration Statement
may be accelerated; and, with respect to a New Registration Statement, the
earlier of: (x) the date that is one hundred fifty (150) calendar days following
the date of the Company’s receipt of written instruction from the Commission
that all of the Registrable Securities cannot, as a result of the application of
Rule 415, be registered for resale as a secondary offering on a single
registration



--------------------------------------------------------------------------------

statement; provided, that, if the Commission reviews and has written comments to
the filed New Registration Statement, then the Effectiveness Deadline under this
clause (x) shall be the date that is one hundred eighty (180) calendar days
following the date of the Company’s receipt of written instruction from the
Commission that all of the Registrable Securities cannot, as a result of the
application of Rule 415, be registered for resale as a secondary offering on a
single registration statement, and (y) the fifth (5th) Trading Day following the
date on which the Company is notified by the Commission that the New
Registration Statement will not be reviewed or is no longer subject to further
review and comments and the effectiveness of the New Registration Statement may
be accelerated; provided, however, in each case, that if the Effectiveness
Deadline falls on a Saturday, Sunday or other day that the Commission is closed
for business, the Effectiveness Deadline shall be extended to the next Business
Day on which the Commission is open for business.

“Effectiveness Period” shall have the meaning set forth in Section 2(b).

“Event” shall have the meaning set forth in Section 2(c).

“Event Date” shall have the meaning set forth in Section 2(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Filing Deadline” means, (i) with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the date that is ninety
(90) calendar days following the Closing Date, (ii) with respect to any New
Registration Statement required to be filed pursuant to Section 2(a), the date
that is ninety (90) calendar days following the date of the Company’s receipt of
written instruction from the Commission that all of the Registrable Securities
cannot, as a result of the application of Rule 415, be registered for resale as
a secondary offering on a single registration statement, and (iii) with respect
to any Remainder Registration Statement, the earliest practicable date on which
the Company is permitted by the SEC Guidance to file such Remainder Registration
Statement; provided, however, in each case, that if the Filing Deadline falls on
a Saturday, Sunday or other day that the Commission is closed for business, the
Filing Deadline shall be extended to the next Business Day on which the
Commission is open for business.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 5(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“Losses” shall have the meaning set forth in Section 5(a).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be either the OTCQB, OTCQX or OTC Pink markets maintained by OTC Markets Group
Inc.

 

2



--------------------------------------------------------------------------------

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Register,” “registered” and “registration” means the registration of securities
for offer, sale or resale made by preparing and filing with the Commission a
Registration Statement or similar document in compliance with the Securities Act
and pursuant to Rule 415, and the declaration or ordering of effectiveness of
such Registration Statement or document by the Commission.

“Registrable Securities” means all of (i) the Shares and (ii) any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the Shares, provided, that the
Holder has completed and delivered to the Company a Selling Stockholder
Questionnaire; and provided, further, that Shares shall cease to be Registrable
Securities (and the Company shall not be required to maintain the effectiveness
of any, or file another, Registration Statement hereunder with respect thereto)
upon the earliest to occur of the following: (A) sale pursuant to a Registration
Statement or Rule 144 under the Securities Act (in which case, only such
security sold shall cease to be a Registrable Security); or (B) becoming
eligible for sale by the Holder, without restriction, pursuant to Rule 144.

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including,
without limitation, the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), including (in each case)
the Prospectus, amendments and supplements to such registration statements or
Prospectus, including post-effective amendments, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statements.

“Reporting Failure Event” shall have the meaning set forth in Section 3(j).

“Reporting Failure Event Date” shall have the meaning set forth in Section 3(j).

“Required Holders” means, as of any date, the Holders of at least two-thirds of
the Registrable Securities outstanding on such date.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

3



--------------------------------------------------------------------------------

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

“Shares” means, collectively, (a) the shares of Common Stock purchased by and
sold to the Purchasers pursuant to the Purchase Agreement and the Additional
Shares (if any) issued to the Purchasers under Section 4.12 of the Purchase
Agreement (the “SPA Shares”), (b) the shares of Common Stock issued to the
Purchasers pursuant to the Acquisition Agreement (the “Acquisition Shares”) and
(c) the shares of Common Stock issuable upon exercise of the Placement Agent
Warrants (as defined in the Purchase Agreement) (the “Warrant Shares”).

“Special Registration Statement” shall mean a registration statement relating to
any employee benefit plan filed on Form S-8 or similar form or, with respect to
any corporate reorganization or other transaction under Rule 145 of the
Securities Act, a registration statement on Form S-4 or similar form.

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (unless the Principal Trading Market is
the OTC Bulletin Board or the OTC Pink market maintained by OTC Markets Group
Inc.), or (ii) if the Common Stock is not listed on a Trading Market (other than
the OTC Bulletin Board or the OTCQB, OTCQX or OTC Pink markets maintained by OTC
Markets Group Inc.), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market (other than the OTCQB, OTCQX or
OTC Pink markets maintained by OTC Markets Group Inc.), a day on which the
Common Stock is quoted in the over-the-counter market as reported by the OTCQB,
OTCQX or OTC Pink markets maintained by OTC Markets Group Inc. (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE-MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, the OTC Bulletin Board, or the OTCQB, OTCQX or OTC Pink markets
maintained by OTC Markets Group Inc. (or any similar organization or agency
succeeding to its function of reporting prices) on which the Common Stock is
listed or quoted for trading on the date in question.

2. Registration.

(a) The Company shall prepare and file on or prior to the Filing Deadline with
the Commission a Registration Statement covering the resale of all of the
Registrable Securities

 

4



--------------------------------------------------------------------------------

that are not then registered on an effective Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415 or, if Rule 415
is not available for offers and sales of the Registrable Securities, by such
other means of distribution of Registrable Securities as the Required Holders
may reasonably specify (the “Initial Registration Statement”). The Initial
Registration Statement shall be on Form S-1 and shall contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” section
attached hereto as Annex A. No Holder shall be referred to as an “underwriter”
in such Plan of Distribution without such Holder’s express written consent.
Notwithstanding the registration obligations set forth in this subsection
(a) and subsections (b) and (c) of this Section 2, in the event the Commission
informs the Company that all of the Registrable Securities cannot, as a result
of the application of Rule 415, be registered for resale as a secondary offering
on a single registration statement, the Company agrees promptly (i) to inform
each of the Holders thereof and use its commercially reasonable efforts to file
amendments to the Initial Registration Statement as required by the Commission
and/or (ii) to withdraw the Initial Registration Statement and file a new
registration statement (a “New Registration Statement”), in either case covering
the maximum number of Registrable Securities permitted to be registered by the
Commission, on Form S-1 or such other form available to register for resale the
Registrable Securities as a secondary offering; provided, however, that prior to
filing such amendment or New Registration Statement, the Company shall be
obligated to use its commercially reasonable efforts to advocate with the
Commission for the registration of all of the Registrable Securities in
accordance with the SEC Guidance. Notwithstanding any other provision of this
Agreement, if any SEC Guidance sets forth a limitation of the number of
Registrable Securities permitted to be registered on a particular Registration
Statement as a secondary offering (and notwithstanding that the Company used
commercially reasonable efforts to advocate with the Commission for the
registration of all or a greater number of Registrable Securities), unless
otherwise directed in writing by a Holder as to its Registrable Securities, the
number of Registrable Securities to be registered on such Registration Statement
will be reduced by Registrable Securities represented by Shares (applied, in the
case that some Shares may be registered, first to the Holders of Warrant Shares,
and second, to the Holders of SPA Shares and Acquisition Shares, on a pro rata
basis based on the total number of unregistered Shares held by such Holders of
SPA Shares and Acquisition Shares, subject to a determination by the Commission
that certain Holders must be reduced first based on the number of Shares held by
such Holders). In the event the Company amends the Initial Registration
Statement or files a New Registration Statement, as the case may be, under
clauses (i) or (ii) above, the Company will use its commercially reasonable
efforts to file with the Commission, as promptly as allowed by the Commission or
the SEC Guidance provided to the Company or to registrants of securities in
general, one or more registration statements on Form S-1 or such other form
available to register for resale those Registrable Securities that were not
registered for resale on the Initial Registration Statement, as amended, or the
New Registration Statement (the “Remainder Registration Statements”). In the
event that the Company issues Additional Shares pursuant to Section 4.12 of the
Purchase Agreement that are not registered on the Initial Registration
Statement, then the Company will use its commercially reasonable efforts to file
with the Commission one or more registration statements on Form S-1 or such
other form available to register for resale those Additional Shares that are
Registrable Securities that were not registered for resale on the Initial
Registration Statement.

 

5



--------------------------------------------------------------------------------

(b) Subject to the terms of this Agreement, the Company shall use its
commercially reasonable efforts to cause each Registration Statement to be
declared effective by the Commission as soon as practicable following the filing
thereof and, with respect to the Initial Registration Statement or the New
Registration Statement, as applicable, no later than the Effectiveness Deadline
(including filing with the Commission a request for acceleration of
effectiveness in accordance with Rule 461 promulgated under the Securities Act
within five (5) Business Days after the date that the Company is notified
(orally or in writing, whichever is earlier) by the Commission that such
Registration Statement will not be “reviewed,” or not be subject to further
review and the effectiveness of such Registration Statement may be accelerated)
and shall use its reasonable best efforts to keep each Registration Statement
continuously effective under the Securities Act until the later of (i) two
(2) years after the Closing Date or (ii) such time as all of the Registrable
Securities covered by such Registration Statement no longer constitute
Registrable Securities (the “Effectiveness Period”). The Company shall ensure
that each Registration Statement (including and as amended and modified by any
amendments or supplements thereto and prospectuses contained therein) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein (in
the case of prospectuses, in the light of the circumstances in which they were
made) not misleading. Each Registration Statement shall also cover, to the
extent allowable under the Securities Act and the rules promulgated thereunder
(including Rule 416 under the Securities Act), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities. The Company
shall request effectiveness of a Registration Statement as of 5:00 p.m. Eastern
Time on the Effective Date. The Company shall promptly notify the Holders via
facsimile or e-mail of the effectiveness of a Registration Statement within one
(1) Business Day after the date on which the Company confirms effectiveness with
the Commission, which confirmation shall initially be the date requested for
effectiveness of a Registration Statement. The Company shall, by 9:30 a.m.
Eastern Time on the first Trading Day after the Effective Date, file a
Prospectus with the Commission pursuant to Rule 424. Failure to so notify the
Holders on or before the second Trading Day after such notification or
effectiveness or failure to file a final Prospectus as aforesaid shall be deemed
an Event under Section 2(c) unless notice of effectiveness and/or the final
Prospectus is available to the Purchasers on EDGAR on or before the second
Trading Day after such notification or effectiveness, in which case the
Purchasers shall be deemed to have received notice of effectiveness.

(c) If: (i) the Initial Registration Statement is not filed with the Commission
on or prior to the Filing Deadline, (ii) the Initial Registration Statement or
the New Registration Statement, as applicable, is not declared effective by the
Commission (or otherwise does not become effective) for any reason on or prior
to the Effectiveness Deadline or (iii) after its Effective Date, other than as a
result of an Allowed Delay (A) such Registration Statement ceases for any reason
(including without limitation by reason of a stop order, or the Company’s
failure to update the Registration Statement, but excluding the inability of any
Holder to sell the Registrable Securities covered thereby due to market
conditions), to remain continuously effective during the Effectiveness Period as
to all Registrable Securities included in such Registration Statement or (B) the
Holders are not permitted to utilize the Prospectus therein to resell such
Registrable Securities, other than, with respect to a particular Holder, as a
result of a breach of this Agreement by such Holder or such Holder’s failure to
return a Selling Stockholder Questionnaire within the time period provided by
Section 2(e) hereof (any such failure or breach

 

6



--------------------------------------------------------------------------------

in clauses (i) through (iii) above being referred to as an “Event,” and, for
purposes of clauses (i) or (ii), the date on which such Event occurs, or for
purposes of clause (iii), the date on which such 30 consecutive Trading Day or
60 Trading Day period (as applicable) is exceeded, being referred to as “Event
Date”), then in lieu of any other rights available to the Holders hereunder or
under applicable law: on the Event Date and thereafter on each monthly
anniversary of each such Event Date until the earlier of the date on which
(A) the applicable Event is cured or (B) all of the Registrable Securities
covered by such Registration Statement have been sold or may be sold without
restrictions pursuant to Rule 144 (the “End Date”), the Company shall pay to
each Holder an amount in cash, as liquidated damages and not as a penalty, equal
to 1.0% (prorated for any portion of a month during which the End Date has not
occurred) of the aggregate purchase price paid by such Holder pursuant to the
Purchase Agreement or the Acquisition Agreement, as applicable, (solely for
purposes of calculating the aggregate purchase price paid by a Holder pursuant
to the Acquisition Agreement under this Section 2(c), such Holder shall be
deemed to have paid $2.00 per Share) for any Registrable Securities then held by
such Holder (which remedy shall be exclusive of any other remedies available
under this Agreement or under applicable law (other than any available equitable
remedies)). The parties agree that the Company will not be liable for liquidated
damages under this Section 2(c) with respect to any Shares that are excluded
from the Initial Registration Statement by the Commission as a result of the
application of Rule 415. If the Company fails to pay any liquidated damages
pursuant to this Section 2(c) in full within seven (7) Business Days after the
date payable, the Company will pay interest thereon at a rate of 12% per annum
(or such lesser maximum amount that is permitted to be paid by applicable law)
to the Holder, accruing daily from the date such liquidated damages commence
accruing until such amounts, plus all such interest thereon, are paid in full.
The liquidated damages pursuant to the terms hereof shall apply on a daily
pro-rata basis for any portion of a month prior to the cure of an Event. In the
event that the Company registers some but not all of the Registrable Securities,
the 1.0% of liquidated damages referred to above for any monthly period shall be
reduced to equal the percentage determined by multiplying 1.0% by a fraction,
the numerator of which shall be the number of the applicable Holder’s
Registrable Securities for which there is not an effective Registration
Statement at such time and the denominator of which shall be the number of such
Holder’s Registrable Securities at such time, which amount shall be paid only to
the Holders of Registrable Securities for which there is not an effective
Registration Statement.

(d) The Company shall not, from the date hereof until the date that is 60 days
after the Effective Date of the Registration Statement, prepare and file with
the Commission a registration statement relating to an offering for its own
account under the Securities Act of any of its equity securities other than a
Special Registration Statement unless the closing bid price for the Common Stock
on the Trading Day prior to the date of filing any such registration statement,
as reported by the Principal Trading Market, was greater than the Purchase
Price. For the avoidance of doubt, the Company shall not be prohibited from
preparing and filing with the Commission a registration statement relating to an
offering of Common Stock by existing stockholders of the Company under the
Securities Act pursuant to the terms of registration rights held by such
stockholders.

(e) Each Holder agrees to furnish to the Company a completed Selling Stockholder
Questionnaire not more than ten (10) Trading Days following the date of this
Agreement. Each Holder further agrees that it shall not be entitled to be named
as a selling

 

7



--------------------------------------------------------------------------------

security holder in a Registration Statement or use the Prospectus for offers and
resales of Registrable Securities at any time, unless such Holder has returned
to the Company a completed and signed Selling Stockholder Questionnaire. If a
Holder of Registrable Securities returns a Selling Stockholder Questionnaire
after the deadline specified in the first sentence of this Section 2(e), the
Company shall use its commercially reasonable efforts to take such actions as
are required to name such Holder as a selling security holder in the
Registration Statement or any pre-effective or post-effective amendment thereto
and to include (to the extent not theretofore included) in the Registration
Statement the Registrable Securities identified in such late Selling Stockholder
Questionnaire. Each Holder acknowledges and agrees that (i) the information in
the Selling Stockholder Questionnaire will be used by the Company in the
preparation of the Registration Statement and hereby consents to the inclusion
of such information in the Registration Statement, and (ii) if the Holder does
not complete the Selling Stockholder Questionnaire, or does not complete the
Selling Stockholder Questionnaire by the time specified in the first sentence of
this Section 2(e) and the Company does not name such Holder as a selling
security holder in the Registration Statement or any pre-effective or
post-effective amendment thereto or include (to the extent not theretofore
included) in the Registration Statement the Registrable Securities identified in
such late Selling Stockholder Questionnaire after the use of its commercially
reasonable efforts to do so, then the Holder shall not be entitled to be named
in a Registration Statement or to receive liquidated damages to the extent
resulting from the failure of the Company to name such Holder in a Registration
Statement.

(f) The parties hereto acknowledge and agree that each of the Holders that
received Registrable Securities pursuant to the Acquisition Agreement shall be
entitled, in respect of such Registrable Securities, to all of the rights and
bound by all of the obligations set forth in Section 4.1(c), Section 4.1(d),
Section 4.1(e) and Section 4.1(f) of the Purchase Agreement as if such Holder
were a “Purchaser” as defined in the Purchase Agreement.

3. Registration Procedures.

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a) Not less than five (5) Trading Days prior to the filing of a Registration
Statement and not less than two (2) Trading Day prior to the filing of any
related Prospectus or any amendment or supplement thereto (except for Annual
Reports on Form 10-K, and Quarterly Reports on Form 10-Q and Current Reports on
Form 8-K and any similar or successor reports), the Company shall furnish to
each Holder whose Registrable Securities are included in such Registration
Statement or counsel designated by such Holders copies of such Registration
Statement, Prospectus or amendment or supplement thereto, as proposed to be
filed, which documents (other than those incorporated or deemed to be
incorporated by reference) will be subject to the review of such Holder or such
counsel (it being acknowledged and agreed that if a Holder does not object to or
comment on the aforementioned documents within such five (5) Trading Days or two
(2) Trading Day period, as the case may be, then the Holder shall be deemed to
have consented to and approved the use of such documents). The Company shall not
file any Registration Statement or amendment or supplement thereto in a form to
which the Holders of at least a majority of the Registrable Securities included
in such Registration Statement reasonably object in good faith, provided that,
the Company is notified of such objection in writing within the five (5) Trading
Days or two (2) Trading Day period described above, as applicable.

 

8



--------------------------------------------------------------------------------

(b) (i) Prepare and file with the Commission such amendments (including
post-effective amendments) and supplements to each Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement
(subject to the terms of this Agreement), and, as so supplemented or amended, to
be filed pursuant to Rule 424; (iii) respond as promptly as reasonably
practicable to any comments received from the Commission with respect to each
Registration Statement or any amendment thereto and, as promptly as reasonably
practicable, provide the Holders true and complete copies of all correspondence
from and to the Commission relating to such Registration Statement that pertains
to the Holders as “Selling Stockholders” but not any comments that would result
in the disclosure to the Holders of material and non-public information
concerning the Company; and (iv) comply with the provisions of the Securities
Act and the Exchange Act with respect to the disposition of all Registrable
Securities covered by a Registration Statement during the applicable
Effectiveness Period (subject to the terms of this Agreement) with the intended
methods of disposition by the Holders thereof as set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented; provided,
however, that each Purchaser shall be responsible for the delivery of the
Prospectus to the Persons to whom such Purchaser sells any of the Shares only in
the event that the Company advises the Holders that the Company no longer meets
the conditions for the use of Rule 172 and that, as a result, the Holder must
physically deliver a prospectus to any purchaser of Registrable Securities and
provides the Holder with a copy of such prospectus, and each Purchaser agrees to
dispose of Registrable Securities in compliance with the plan of distribution
described in the Registration Statement and otherwise in compliance with
applicable federal and state securities laws. In the case of amendments and
supplements to a Registration Statement which are required to be filed pursuant
to this Agreement (including pursuant to this Section 3(b)) by reason of the
Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous
report under the Exchange Act, the Company shall have incorporated such report
by reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the Commission as soon as reasonably practicable
after the Exchange Act report which created the requirement for the Company to
amend or supplement such Registration Statement was filed or, if later, when
required pursuant to applicable federal securities laws.

(c) Notify the Holders (which notice shall, pursuant to clauses (iii) through
(vi) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
possible (and, in the case of (i)(A) below, not less than one (1) Trading Day
prior to such filing, in the case of (iii) and (iv) below, not more than one
(1) Trading Day after such issuance or receipt, in the case of (v) below, not
less than one (1) Trading Day after a determination by the Company that the
financial statements in any Registration Statement have become ineligible for
inclusion therein and, in the case of (vi) below, not more than three
(3) Trading Days after the occurrence or existence of such development) and (if
requested by any such Person) confirm such notice in writing no later than

 

9



--------------------------------------------------------------------------------

one (1) Trading Day following the day (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a “review” of such Registration Statement and whenever the Commission comments
in writing on any Registration Statement; and (C) with respect to each
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information that pertains to the Holders as
“Selling Stockholders” or the “Plan of Distribution”; (iii) of the issuance by
the Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading; and (vi) the occurrence or existence of any pending
development with respect to the Company that the Company believes may be
material and that, in the determination of the Company, makes it not in the best
interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided that any and all of such information shall
remain confidential to each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law; provided, further,
that notwithstanding each Holder’s agreement to keep such information
confidential, the Holders make no acknowledgement that any such information is
material, non-public information.

(d) Use commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.

(e) If requested by a Holder, furnish to such Holder, without charge, at least
one conformed copy of each Registration Statement including such Holder’s
Registrable Securities and each amendment thereto and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the Commission;
provided, that the Company shall have no obligation to provide any document
pursuant to this clause that is available on the Commission’s EDGAR system.

(f) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify, unless an exemption from
registration and

 

10



--------------------------------------------------------------------------------

qualification applies, the Registrable Securities for offer and sale or resale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Holder reasonably requests in writing, to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statements; provided, that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or to take any action that would subject the
Company to general service of process in any jurisdiction where it is not then
so subject or subject the Company to any material tax in any such jurisdiction
where it is not then so subject.

(g) If requested by a Holder, cooperate with such Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement and/or, if applicable, by the Acquisition Agreement, and
under law, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as such Holders may
reasonably request. In connection therewith, if required by the Company’s
transfer agent, the Company shall promptly after the effectiveness of the
Registration Statement cause an opinion of counsel as to the effectiveness of
the Registration Statement to be delivered to and maintained with its transfer
agent, together with any other authorizations, certificates and directions
required by the transfer agent, which authorize and direct the transfer agent to
issue such Registrable Securities without legend upon sale by the holder of such
shares of Registrable Securities under the Registration Statement.

(h) Following the occurrence of any event contemplated by Section 3(c)(iii)
through (vi), as promptly as reasonably practicable, prepare a supplement or
amendment, including a post-effective amendment, to the affected Registration
Statements or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, no Registration
Statement nor any Prospectus will contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading, provided, that the Company shall not be required to take
any of the actions described in this Section 3(h) during an Allowed Delay.

(i) (i) In the time and manner required by the Principal Trading Market, prepare
and file with such Trading Market any additional shares listing application that
may be required by such Trading Market covering all of the Registrable
Securities, (ii) use reasonable best efforts to take all steps necessary to
cause such Registrable Securities to be approved for listing on the Principal
Market as soon as possible thereafter, (iii) if requested by any Holder, provide
such Holder evidence of such listing, and (iv) so long as any other shares of
Common Stock shall be so listed, during the Effectiveness Period, use reasonable
best efforts to maintain the listing of such Registrable Securities on the
Principal Market.

(j) In order to enable the Holders to sell Shares under Rule 144, for a period
of three years from the Closing, the Company shall remain subject to the
reporting requirements of Section 13(a) or 15(d) of the Exchange Act (or until
such earlier date on which the Holders no

 

11



--------------------------------------------------------------------------------

longer own Shares). During such period and, thereafter for such additional
period as the Company is otherwise required to file reports pursuant to
Section 13(a) or 15(d) of the Exchange Act (or until such earlier date on which
the Holders no longer own Shares), the Company shall timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
Section 13(a) or 15(d) of the Exchange Act. The Company further covenants that
it will use commercially reasonable efforts to take such further action as any
Holder may reasonably request, to the extent required to enable such Holder to
sell its Registrable Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 promulgated under
the Securities Act if, and for such period of time during the Effectiveness
Period when, a Registration Statement covering such Holder’s Registrable
Securities is not effective, including compliance with the provisions of the
Purchase Agreement and/or, if applicable, with the provisions of the Acquisition
Agreement) relating to the transfer of the Shares. In the event that the Company
fails to comply with the provisions of this Section 3(j) (such event a
“Reporting Failure Event” and the date a Reporting Failure Event occurs, the
“Reporting Failure Event Date”), it shall, on the Reporting Failure Event Date
and thereafter on each monthly anniversary of each Reporting Event Failure Date
(if the applicable Reporting Failure Event shall not have been cured by any such
date) until the applicable Reporting Failure Event is cured or all of the
Registrable Securities covered by such Registration Statement have been sold or
may be sold without restrictions pursuant to Rule 144, the Company shall pay to
each Holder an amount in cash, as liquidated damages and not as a penalty, equal
to 1.0% of the aggregate purchase price paid by such Holder pursuant to the
Purchase Agreement or the Acquisition Agreement, as applicable, (solely for
purposes of calculating the aggregate purchase price paid by a Holder pursuant
to the Acquisition Agreement under this Section 3(j), such Holder shall be
deemed to have paid $2.00 per Share) for any Registrable Securities then held by
such Holder (which remedy shall be exclusive of any other remedies available
under this Agreement or under applicable law (other than any available equitable
remedies)). Notwithstanding the provisions of Section 6(h), the obligations of
the Company under this Section 3(j) may be waived on behalf of all of the
Holders by the Holders of at least a majority of the then outstanding
Registrable Securities.

(k) The Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, (ii) any FINRA affiliations,
(iii) any natural persons who have the power to vote or dispose of the Common
Stock and (iv) any other information as may be requested by the Commission,
FINRA or any state securities commission. During any periods that the Company is
unable to meet its obligations hereunder with respect to the registration of
Registrable Securities because any Holder fails to furnish such information
within three (3) Trading Days of the Company’s request, any liquidated damages
that are accruing at such time shall be tolled and any Event that may otherwise
occur solely because of such delay shall be suspended until such information is
delivered to the Company.

(l) The Company shall promptly deliver to each Holder, without charge, as many
copies of the Prospectus or Prospectuses (including each form of prospectus) and
each amendment or supplement thereto as such Persons may reasonably request,
provided that the Company shall have no such obligation to deliver the
Prospectus or Prospectuses that are available on the Commission’s EDGAR system.
The Company hereby consents to the use of

 

12



--------------------------------------------------------------------------------

such Prospectus and each amendment or supplement thereto by each of the Holders
in connection with the offering and sale of the Registrable Securities covered
by such Prospectus and any amendment or supplement thereto to the extent
permitted by federal and state securities laws and regulations.

(m) The Company shall comply with all applicable rules and regulations of the
Commission under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the Commission pursuant to
Rule 424 under the Securities Act, promptly inform the Holders in writing if, at
any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Holders are
required to make available a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.

4. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, (B) with respect to compliance with applicable state securities or Blue
Sky laws reasonably agreed to by the Company in writing (including, without
limitation, fees and disbursements of counsel for the Company in connection with
Blue Sky qualifications or exemptions of the Registrable Securities) and
(C) with respect to any filing that may be required to be made by any broker
through which a Holder intends to make sales of Registrable Securities with
FINRA pursuant to FINRA Rule 5110 (or any successor rule), so long as the broker
is receiving no more than a customary brokerage commission in connection with
such sale, (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities), (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel for the Company,
(v) Securities Act liability insurance, if the Company so desires such insurance
and (vi) fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement. In addition, the Company shall be responsible for all of its internal
expenses incurred in connection with the consummation of the transactions
contemplated by this Agreement (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit and the fees and expenses incurred in connection
with the listing of the Registrable Securities on the Principal Trading Market
as required hereunder. In no event shall the Company be responsible for any
underwriting, broker or similar fees or commissions of any Holder or, except to
the extent provided for in the Transaction Documents, any legal fees or other
costs of the Holders.

 

13



--------------------------------------------------------------------------------

5. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, partners, members, managers, stockholders and
employees of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, partners, members, managers, stockholders, agents
and employees of each such controlling Person, to the fullest extent permitted
by applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable costs of
preparation and investigation and reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, to the extent arising out of or based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement, any Prospectus or any form of prospectus, or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading or (ii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to the Registration Statement or any violation of this
Agreement; except in each of (i) and (ii) to the extent, but only to the extent,
that (A) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Holder furnished in
writing to the Company by such Holder expressly for use therein, or to the
extent that such information relates to such Holder or such Holder’s proposed
method of distribution of Registrable Securities and was reviewed and approved
by such Holder expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto (it being
understood that each Holder has approved Annex A hereto for this purpose),
(B) in the case of an occurrence of an event of the type specified in
Section 3(c)(iii)-(vi), related to the use by a Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of the Advice contemplated and defined in Section 6(g) below, but only if and to
the extent that following the receipt of the Advice the misstatement or omission
giving rise to such Loss would have been corrected or (C) any such Losses arise
out of the Holder’s (or any other Indemnified Party’s (as defined in
Section 5(c))) failure to send or give a copy of the Prospectus or supplement
(as then amended or supplemented) to the Persons asserting an untrue statement
or alleged untrue statement or omission or alleged omission at or prior to the
written confirmation of the sale of Registrable Securities to such Person if
such statement or omission was corrected in such Prospectus or supplement. The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Indemnified Party (as defined in Section 5(c)) and shall survive
the transfer of the Registrable Securities by the Holders in accordance
herewith.

 

14



--------------------------------------------------------------------------------

(b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, to the extent arising
out of or based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus, or any form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading (i) to the extent, but only to the extent that, such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, (ii) to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved by such
Holder expressly for use in the Registration Statement (it being understood that
the Holder has approved Annex A hereto for this purpose), such Prospectus or
such form of Prospectus or in any amendment or supplement thereto or (iii) in
the case of an occurrence of an event of the type specified in
Section 3(c)(iii)-(vi), to the extent related to the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated in Section 6(g). In no event shall the
liability of any selling Holder under this Section 5(b) be greater in amount
than the dollar amount of the net proceeds received by such Holder upon the sale
of the Registrable Securities giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Section 5, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have
proximately and materially adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest

 

15



--------------------------------------------------------------------------------

exists if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party); provided, that the Indemnifying Party shall not be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld, delayed or conditioned. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within twenty (20) Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder. The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 5, except to
the extent that the Indemnifying Party is prejudiced in its ability to defend
such action.

(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in this Agreement, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), (A) no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds

 

16



--------------------------------------------------------------------------------

actually received by such Holder from the sale of the Registrable Securities
subject to the Proceeding exceeds the amount of any damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission and (B) no contribution will be made
under circumstances where the maker of such contribution would not have been
required to indemnify the Indemnified Party under the fault standards set forth
in this Section 5. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

The indemnity and contribution agreements contained in this Section 5(d) are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement and/or the Acquisition
Agreement, as applicable.

6. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

(b) No Piggyback on Registrations. Neither the Company nor any of its security
holders (other than the Holders in such capacity pursuant hereto and for a
period of no longer than two (2) years from the Closing Date) may include
securities of the Company in a Registration Statement other than the Registrable
Securities, and the Company shall not prior to the Effective Date enter into any
agreement providing any such right to any of its security holders. Nothing in
this Section 6(b) shall limit the Company’s ability to include securities of the
Company other than the Registrable Securities in a registration statement that
is not a Registration Statement and file any such registration statement with
the Commission, except as is expressly prohibited by this Agreement.

(c) Entire Agreement. This Agreement, including the provisions of the Purchase
Agreement incorporated by reference herein, is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter, except for, and as provided in the Transaction Documents.

(d) Compliance. Each Holder covenants and agrees that, subject to compliance by
the Company with the requirements of this Agreement, including, without
limitation, the provisions of Section 3(m) hereof, it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

 

17



--------------------------------------------------------------------------------

(e) Allowed Delay. For not more than thirty (30) consecutive days or for a total
of not more than sixty (60) days in any twelve (12) month period, the Company
may suspend the use of any Prospectus included in any Registration Statement
contemplated by this Agreement in the event that the Company determines in good
faith that such suspension is necessary to (i) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company or (ii) amend or supplement the affected Registration Statement or
the related Prospectus so that such Registration Statement or Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in light of the circumstances under which they
were made, not misleading (an “Allowed Delay”); provided, that the Company shall
promptly (A) notify each Holder in writing of the commencement of an Allowed
Delay, but shall not (without the prior written consent of a Holder) disclose to
such Holder any material non-public information giving rise to an Allowed Delay,
(B) advise the Holders in writing to cease all sales under the Registration
Statement until the end of the Allowed Delay and (C) use commercially reasonable
efforts to terminate an Allowed Delay described in clause 6(e)(ii) above as
promptly as practicable. Upon a receipt of the notice described in clause
6(e)(A) above, each Holder shall refrain from selling or otherwise transferring
or disposing of any Registrable Securities then held by such Holder until such
Holder receives notice from the Company that the Allowed Delay is no longer in
effect. The Company may impose stop-transfer instructions to enforce any
required agreement of the Holders under this Section 6(e).

(f) Piggyback Registrations. If, at any time prior to the one (1) year
anniversary of the Closing Date, there is not an effective Registration
Statement covering all of the Registrable Securities and the Company shall
determine to prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than on a Special
Registration Statement, then the Company shall deliver to each Holder a written
notice of such determination and, if within seven days after the date of the
delivery of such notice, any such Holder shall so request in writing, the
Company shall include in such registration statement all or any part of such
Registrable Securities such Holder requests to be registered; provided, however,
that the Company shall not be required to register any Registrable Securities
pursuant to this Section 6(f) that are (i) eligible for resale by such Holder
pursuant to Rule 144 without volume or manner-of-sale restrictions or (ii) the
subject of a then-effective Registration Statement. Notwithstanding the
foregoing obligations, if the total number of securities, including Registrable
Securities, requested by Holders to be included in such offering exceeds the
number of securities to be sold (other than by the Company) that the
underwriters or the Company in their reasonable discretion determine is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including
Registrable Securities, which the underwriters and the Company in their sole
discretion determine will not jeopardize the success of the offering. If the
underwriters or the Company determine that less than all of the Registrable
Securities requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling

 

18



--------------------------------------------------------------------------------

Holders in proportion (as nearly as practicable to) the number of Registrable
Securities owned by each selling Holder or in such other proportions as shall
mutually be agreed to by all such selling Holders.

(g) Discontinued Disposition. Each Holder hereby expressly makes the
acknowledgements and agreements set forth in Section 4.1(e) of the Purchase
Agreement with respect to any Registrable Securities. Without limiting the
generality of the foregoing, each Holder further agrees by its acquisition of
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c)(iii)-(vi), such
Holder will forthwith discontinue disposition of such Registrable Securities
under the Registration Statement until it is advised in writing (the “Advice”)
by the Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company may provide appropriate
stop orders to enforce the provisions of this Section 6(g). The Company agrees
and acknowledges that any periods during which the Holder is required to
discontinue the disposition of the Registrable Securities hereunder shall be
subject to the provisions of Section 2(c) as qualified by Section 3(a).

(h) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified, supplemented or
waived unless the same shall be in writing and signed by the Company and Holders
holding at least a majority of the then outstanding Registrable Securities.
Notwithstanding the foregoing, except as otherwise provided herein, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of a Holder or some Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified or supplemented except in accordance with the provisions of
the immediately preceding sentence.

(i) Term. The registration rights provided to the Holders of Registrable
Securities hereunder, and the Company’s obligation to keep the Registration
Statements effective, shall terminate at the end of the Effectiveness Period.
Notwithstanding the foregoing, Section 2(c), Section 3(j), Section 4, Section 5,
Section 6(j), Section 6(m), Section 6(n), Section 6(o), Section 6(p),
Section 6(q) and Section 6(r) shall survive the termination of this Agreement.

(j) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement or the Acquisition Agreement, as applicable.

(k) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company may not assign its rights or obligations
hereunder without the prior written consent of all the Holders of the then
outstanding Registrable Securities (other than by merger or consolidation or to
an entity which acquires the Company including by

 

19



--------------------------------------------------------------------------------

way of acquiring all or substantially all of the Company’s assets). The rights
of the Holders hereunder, including the right to have the Company register
Registrable Securities pursuant to this Agreement, may be assigned by each
Holder to transferees or assignees of (i) all of the Holder’s Registrable
Securities or (ii) any portion of the Holder’s Registrable Securities that holds
at least 20,000 shares of Registrable Securities (subject to appropriate
adjustment for stock splits, stock dividends, combinations and other
recapitalizations), but in each such case only with all related obligations and
only if (i) the Holder agrees in writing with the transferee or assignee to
assign such rights and related obligations under this Agreement, and for the
transferee or assignee to assume such obligations, and a copy of such agreement
is furnished to the Company within a reasonable time after such assignment,
(ii) the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being transferred or assigned, (iii) at or before the time the Company received
the written notice contemplated by clause (ii) of this sentence, the transferee
or assignee agrees in writing with the Company to be bound by all of the
provisions contained herein that apply to the “Holders” and (iv) the transferee
is an “accredited investor,” as that term is defined in Rule 501 of
Regulation D.

(l) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.

(m) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

20



--------------------------------------------------------------------------------

(n) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(o) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(p) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(q) Currency. Unless otherwise indicated, all dollar amounts referred to in this
Agreement are in United States Dollars. All amounts owing under this Agreement
are in United States Dollars. All amounts denominated in other currencies shall
be converted in the United States Dollar equivalent amount in accordance with
the applicable exchange rate in effect on the date of calculation.

(r) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(s) Waiver of Conflicts. Each Purchaser acknowledges that: (i) it has read this
Agreement; (ii) it has been represented in the preparation, negotiation and
execution of this Agreement by legal counsel of its own choice or has
voluntarily declined to seek such counsel; and (iii) it understands the terms
and consequences of this Agreement and is fully aware of the legal and binding
effect of this Agreement. Each Purchaser understands that the Company has been
represented in the preparation, negotiation and execution of this Agreement by
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., Company Counsel, and that
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., has not represented any
Purchaser or any stockholder, director or employee of the Company in the
preparation, negotiation and execution of this Agreement. Each Purchaser
acknowledges that Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., may have
in the past represented and may now or may in the future represent one or more
Purchasers or their Affiliates in matters unrelated to the transactions
contemplated by this Agreement, including the representation of such Purchasers
or their Affiliates in matters of a nature similar to those contemplated by this
Agreement. The Company and each Purchaser hereby acknowledge that they have has
had an opportunity to ask for and have obtained information relevant to such
representation, including disclosure of the reasonably foreseeable adverse
consequences of such representation, and hereby waives any conflict arising out
of such representation with respect to the matters contemplated by this
Agreement.

 

21



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGES TO FOLLOW]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

PIERIS PHARMACEUTICALS, INC. By:  

 

Name:   Stephen S. Yoder Title:   Chief Executive Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGES OF HOLDERS TO FOLLOW]

 

23



--------------------------------------------------------------------------------

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT OF PIERIS PHARMACEUTICALS, INC.

IN WITNESS WHEREOF, the undersigned Purchaser hereby executes, delivers, joins
in and agrees to be bound by the Registration Rights Agreement by and among the
Company and the Purchasers (as defined therein), attached to the Acquisition
Agreement, as a Purchaser thereunder.

 

NAME OF PURCHASER:  

 

 

By:  

 

Name:  

 

Title:  

 

 

Number of Shares to be Acquired under Acquisition Agreement:  

 

Tax ID No.:  

 

 

Address for Notice:

 

 

 

 

Telephone No.:  

 

 

Facsimile No.:  

 

 

Attention:  

 

 

 

24



--------------------------------------------------------------------------------

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT OF PIERIS PHARMACEUTICALS, INC.

IN WITNESS WHEREOF, the undersigned Holder hereby executes, delivers, joins in
and agrees to be bound by terms and conditions, and be a beneficiary of the
rights granted, under the Registration Rights Agreement by and among the Company
and the Purchasers (as defined therein), attached to the Acquisition Agreement,
as a non-Purchaser Holder thereunder.

 

NAME OF HOLDER:  

 

 

By:  

 

Name:  

 

Title:  

 

 

Number of Shares underlying Placement Agent Warrant held:  

 

Tax ID No.:  

 

 

Address for Notice:

 

 

 

 

Telephone No.:  

 

 

Facsimile No.:  

 

 

Attention:  

 

 

 

25



--------------------------------------------------------------------------------

ANNEX A

PLAN OF DISTRIBUTION

We are registering the shares of common stock issued to the selling stockholders
to permit the resale of these shares of common stock by the holders of the
shares of common stock from time to time after the date of this prospectus. We
will not receive any of the proceeds from the sale by the selling stockholders
of the shares of common stock. We will bear all fees and expenses incident to
our obligation to register the shares of common stock.

The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of common stock may be sold on any national
securities exchange or quotation service on which the securities may be listed
or quoted at the time of sale, in the over-the-counter market or in transactions
otherwise than on these exchanges or systems or in the over-the-counter market
and in one or more transactions at fixed prices, at prevailing market prices at
the time of the sale, at varying prices determined at the time of sale, or at
negotiated prices. These sales may be effected in transactions, which may
involve crosses or block transactions. The selling stockholders may use any one
or more of the following methods when selling shares:

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

  •   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •   through the writing or settlement of options or other hedging
transactions, whether such options are listed on an options exchange or
otherwise;

 

  •   a combination of any such methods of sale; and

 

  •   any other method permitted pursuant to applicable law.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act, as
permitted by that rule, or Section 4(1) under the Securities Act, if available,
rather than under this prospectus, provided that they meet the criteria and
conform to the requirements of those provisions. Rule 144 under the Securities
Act, which generally permits the resale, subject to various terms and
conditions, of restricted securities after they have been held for six months
will not immediately apply to our common stock because we were at one time
designated as a “shell company” under SEC regulations. Pursuant to Rule 144(i),
securities issued by a current or former shell company that otherwise meet the
holding period and other requirements of Rule 144 nevertheless cannot be sold in
reliance on Rule 144 until one year after the date on which the issuer filed
current “Form 10 information” (as defined in Rule 144(i)) with the SEC
reflecting that it ceased being a shell company, and provided that at the time
of a proposed sale pursuant to Rule 144, the issuer has satisfied certain
reporting requirements under the Exchange Act. The filing of our Current Report
on Form 8-K on December 17, 2014, with the SEC started the running of such
one-year period.



--------------------------------------------------------------------------------

The selling stockholders may also engage in short sales against the box, puts
and calls and other transactions in our securities or derivatives of our
securities and may sell or deliver shares in connection with these trades.

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. If the selling stockholders effect such
transactions by selling shares of common stock to or through underwriters,
broker-dealers or agents, such underwriters, broker-dealers or agents may
receive commissions in the form of discounts, concessions or commissions from
the selling stockholders or commissions from purchasers of the shares of common
stock for whom they may act as agent or to whom they may sell as principal. Such
commissions will be in amounts to be negotiated, but, except as set forth in a
supplement to this Prospectus, in the case of an agency transaction will not be
in excess of a customary brokerage commission in compliance with FINRA Rule
5110.

In connection with sales of the shares of common stock or otherwise, the selling
stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the shares of
common stock in the course of hedging in positions they assume. The selling
stockholders may also sell shares of common stock short and if such short sale
shall take place after the date that this Registration Statement is declared
effective by the Commission, the selling stockholders may deliver shares of
common stock covered by this prospectus to close out short positions and to
return borrowed shares in connection with such short sales. The selling
stockholders may also loan or pledge shares of common stock to broker-dealers
that in turn may sell such shares, to the extent permitted by applicable law.
The selling stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
Notwithstanding the foregoing, the selling stockholders have been advised that
they may not use shares registered on this registration statement to cover short
sales of our common stock made prior to the date the registration statement, of
which this prospectus forms a part, has been declared effective by the SEC.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the warrants or shares of common stock owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of common stock from
time to time pursuant to this prospectus or any amendment to this prospectus
under Rule 424(b)(3) or other applicable provision of the Securities Act of
1933, as amended, amending, if necessary, the list of selling stockholders to
include the pledgee, transferee or other successors in interest as selling
stockholders under this prospectus. The selling stockholders also may transfer
and donate the shares of common stock in other circumstances in which case the
transferees, donees, pledgees or other successors in interest will be the
selling beneficial owners for purposes of this prospectus.

The selling stockholders and any broker-dealer or agents participating in the
distribution of the shares of common stock may be deemed to be “underwriters”
within the meaning of Section 2(11) of the Securities Act in connection with
such sales. In such event, any commissions paid, or any discounts or concessions
allowed to, any such broker-dealer or agent and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Selling Stockholders who are “underwriters”
within the meaning of Section 2(11) of the Securities Act will be subject to the
prospectus delivery requirements of the Securities Act and may be subject to
certain statutory liabilities of, including but not limited to, Sections 11, 12
and 17 of the Securities Act and Rule 10b-5 under the Securities Exchange Act of
1934, as amended, or the Exchange Act.



--------------------------------------------------------------------------------

Each selling stockholder has informed the Company that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the common stock. Upon the
Company being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved,
(iii) the price at which such the shares of common stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In no event
shall any broker-dealer receive fees, commissions and markups, which, in the
aggregate, would exceed eight percent (8%).

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

Each selling stockholder and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
stockholder and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, including, without limitation,
Securities and Exchange Commission filing fees and expenses of compliance with
state securities or “blue sky” laws; provided, however, that each selling
stockholder will pay all underwriting discounts and selling commissions, if any,
and any legal expenses incurred by it. We will indemnify the selling
stockholders against certain liabilities, including some liabilities under the
Securities Act, in accordance with a registration rights agreement, or the
selling stockholders will be entitled to contribution. We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholders specifically for use in this prospectus, in
accordance with the related registration rights agreements, or we may be
entitled to contribution.



--------------------------------------------------------------------------------

ANNEX B

PIERIS PHARMACEUTICALS, INC.

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

The undersigned holder of shares of the common stock, par value $0.001 per
share, of Pieris Pharmaceuticals, Inc., a Nevada corporation (f/k/a Marika Inc.)
(the “Company”), issued pursuant to a certain Securities Purchase Agreement by
and among the Company and the Purchasers named therein, dated as of December 17,
2014 (the “Purchase Agreement”) or that certain Acquisition Agreement, dated
December 17, 2014, by and among the Company, Pieris AG, a stock corporation
formed under the laws of Germany, and the shareholders of Pieris AG listed on
the signature pages thereto (the “Acquisition Agreement”) (such shares issued
pursuant to the Purchase Agreement or the Acquisition Agreement, the
“Registrable Securities”), understands that the Company intends to file with the
Securities and Exchange Commission a registration statement on Form S-1 (the
“Registration Statement”) for the registration and the resale under Rule 415 of
the Securities Act of 1933, as amended (the “Securities Act”), of the
Registrable Securities in accordance with the terms of the Agreement and a
related Registration Rights Agreement (the “Registration Rights Agreement”). All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Purchase Agreement.

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Registration Statement, a holder of Registrable Securities generally will be
required to be named as a selling stockholder in the related prospectus or a
supplement thereto (as so supplemented, the “Prospectus”), may be required to
deliver the Prospectus to purchasers of Registrable Securities (to the extent
Rule 172 under the Securities Act is not applicable thereto) and be bound by the
provisions of the Purchase Agreement (including certain indemnification
provisions, as described below) or the provisions of the Acquisition Agreement,
as applicable. Holders must also complete and deliver this Notice and
Questionnaire in order to be named as selling stockholders in the Prospectus.
Holders of Registrable Securities who do not complete, execute and return this
Notice and Questionnaire within ten (10) Trading Days following the date of the
Agreement (1) will not be named as selling stockholders in the Registration
Statement or the Prospectus and (2) may not use the Prospectus for resales of
Registrable Securities.

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the Prospectus. Holders of Registrable Securities
are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the
Registration Statement and the Prospectus.

NOTICE

The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item 3, unless
otherwise specified in Item 3, pursuant to the Registration Statement. The
undersigned, by signing and returning this Notice and Questionnaire, understands
and agrees that it will be bound by the terms and conditions of this Notice and
Questionnaire and the Agreement.



--------------------------------------------------------------------------------

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

QUESTIONNAIRE

 

1. Name.

 

  (a) Full Legal Name of Selling Stockholder:

 

 

 

 

  (b) Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities listed in Item 3 below are held:

 

 

 

 

 

 

  (c) Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by this Questionnaire):

 

 

 

 

 

2. Address for Notices to Selling Stockholder:

 

 

 

 

 

Telephone:  

 

 

Fax:

 

 

 

Contact Person:  

 

 

E-mail address of Contact Person:  

 



--------------------------------------------------------------------------------

3. Beneficial Ownership of Registrable Securities Issued Pursuant to the
Purchase Agreement or the Acquisition Agreement:

 

  (a) Type and Number of Registrable Securities beneficially owned and issued
pursuant to the Purchase Agreement or the Acquisition Agreement:

 

 

 

 

 

 

  (b) Number of shares of Registrable Securities listed in Item 3(a) that the
Selling Stockholder requests be registered for resale pursuant to the
Registration Statement:

 

 

 

 

 

 

4. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

 

Yes  

 

    No  

 

 

  (b) If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

Yes  

 

    No  

 

 

  Note: If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

  (c) Are you an affiliate of a broker-dealer?

 

Yes  

 

    No  

 



--------------------------------------------------------------------------------

  Note: If yes, provide a narrative explanation below:

 

 

 

 

 

  (c) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes  

 

    No  

 

 

  Note: If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

  (a) Type and amount of other securities of the Company beneficially owned (if
none, so state):

 

 

 

 

 

 

6. Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.



--------------------------------------------------------------------------------

State any exceptions here:

 

 

 

 

 

7. Plan of Distribution:

The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.

State any exceptions here:

 

 

 

 

***********

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Registration Statement.
All notices hereunder and the Registration Rights Agreement shall be made in
writing and delivered as set forth in the Registration Rights Agreement.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
the Registration Statement filed pursuant to the Registration Rights Agreement
and any amendments or supplements thereto filed with the Commission pursuant to
the Securities Act.



--------------------------------------------------------------------------------

The undersigned hereby acknowledges and is advised of the following Division of
Corporation Financing Compliance and Disclosure Interpretation 239.10 regarding
short selling:

“An issuer filed a Form S-1 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement becomes
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made. There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation. The acknowledgements by and agreements of the
Selling Stockholder set forth in this Notice and Questionnaire shall be in
addition to, and shall not limit the scope and applicability of, the
representations, warranties and covenants made by such Selling Stockholder in
the Registration Rights Agreement as well as in the Purchase Agreement and/or
the Acquisition Agreement, as applicable.

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct and
complete.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:  

 

    Selling Stockholder:       By:  

 

        Name:         Title:

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. Tel: (617) 348-1710 One
Financial Center    Fax: (617) 542-2241 Boston, MA 02111   
Email: CGGammill@mintz.com                 Attention: Caroline G. Gammill   